— Appeal dismissed, without costs, upon the ground that subsequent to the entry of the order appealed from a motion was made for reargument which was granted, altering the disposition of the matter as now presented. Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.; Dore, J., dissents and votes to modify so as to provide that the matter be re-submitted to the arbitration board which should proceed to re-hear the same and make new findings limited, however, only to the parties to the written submission dated October 11, 1937, specifically stating the issues actually submitted and annexing to their findings a complete copy of the complaint specifying such issues and the answer of the petitioner if one was filed.